     Case 2:05-cr-00456-MCE-CKD Document 157 Filed 09/01/21 Page 1 of 1


1
2
3
4
                               IN THE UNITED STATES DISTRICT COURT
5
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
6
      UNITED STATES OF AMERICA,                   )      Case №: 2:05-cr-0456-MCE
7                                                 )
                      Plaintiff,                  )                    ORDER
8                                                 )               APPOINTING COUNSEL
              vs.                                 )
9                                                 )
      VICTOR ALANIS,                              )
10                                                )
                      Defendant.                  )
11                                                )
12           The above named Defendant has, under oath, sworn or affirmed as to his or her financial
13
      inability to employ counsel or has otherwise satisfied this Court that he or she is financially
14
      unable to obtain counsel and wishes counsel be appointed to represent him or her on
15
      Compassionate Release. Therefore, in the interests of justice and pursuant to the U.S. CONST.,
16
17    amend VI and 18 U.S.C. § 3006A,

18           IT IS HEREBY ORDERED that Brian McComas is appointed to represent the above

19    defendant in this case effective nunc pro tunc to August 19, 2021, substituting the Federal
20
      Defenders Office appointed per G.O. 595.
21
             This appointment shall remain in effect until further order of this court.
22
             IT IS SO ORDERED.
23
             Dated: August 31, 2021
24
25
26
27
28

                                                       -1-
